COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Annunziata
Argued at Alexandria, Virginia


SUPER FRESH/GREAT ATLANTIC &
 PACIFIC TEA COMPANY
                                         MEMORANDUM OPINION * BY
v.          Record No.   0924-96-4     JUDGE ROSEMARIE ANNUNZIATA
                                            OCTOBER 29, 1996
HILDA T. ROBINSON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Mark M. Caldwell, III (Ralph L. Whitt, Jr;
           Sands, Anderson, Marks & Miller, on brief),
           for appellant.

           Craig A. Brown (James F. Green; Ashcraft &
           Gerel, on brief), for appellee.


     This matter came before the commission on the application of

claimant, Hilda T. Robinson, seeking temporary total disability

benefits as the result of an alleged injury by accident arising

out of and in the course of her employment with employer, Super

Fresh Food Markets, Inc.    The deputy commissioner entered an

award in behalf of claimant, which the full commission affirmed.

 Employer appeals, contending the commission erred in finding

claimant suffered a compensable injury by accident.     We disagree

and affirm.

                                  I.

     Claimant testified as follows.     Claimant worked as a cashier

in employer's store.     Between 1:00 p.m. and 3:00 p.m. on August

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
9, 1994, claimant used her right arm to transfer a "suitcase" of

beer from the register area to a customer's shopping cart.     In so

doing, claimant felt pain shoot quickly up her arm, across her

shoulder, up her neck, and to the top of her head.   Claimant

completed her shift, working another sixty to ninety minutes and,

for the rest of the day, found she had to use her left arm to

support her right arm when she transferred heavy items into the

carts.   Before she left work, claimant told Joanne Cochran,

employer's office personnel manager, she hurt her arm "[l]ifting

heavy containers and putting them into the cart."    Claimant did

not know whether she told Cochran she injured her shoulder

lifting a particular container or whether she referred to

containers in general.   Claimant phoned Cochran the following day

to tell Cochran her arm was still hurting and she would not be

coming to work.   Cochran suggested that claimant see a doctor,

and she told claimant she would report the incident to Keith

Rankin, employer's safety supervisor.   Rankin is the person to

whom work-related injuries are reported.   On August 12, 1994,

claimant saw Dr. Frederick Griffith who directed claimant not to

return to work.   Dr. Griffith referred claimant to Dr. James T.

Gable.   Claimant related this information to employer who asked

claimant to report to them anything she learned from the doctors.

In response to inquiry from both doctors concerning what

happened, claimant stated that she was "lifting whatever the

customer buys to put into the cart."



                               - 2 -
        Employer's First Report of Accident reflects that claimant

sustained an injury on August 9, 1994 at 3:00 p.m. that was

reported August 11, 1994.

        Dr. Griffith's August 12, 1994 office note states, in part:
             Mrs. Robinson developed a headache and while
             at work and doing a lot of lifting developed
             pain in her shoulder. Now it hurts to move
             her arm and has pain up in her neck. She has
             not had this problem before. . . . Has not
             had shoulder problems before. Doesn't
             remember any one specific injury.

Dr. Griffith's August 22, 1994 note states, in part:
          Continues to have pain in her shoulder. . . .
          She has never had problems before until it
          started bothering her that day at work when
          she was carrying things, although she doesn't
          remember traumatic incident with [sic]
          precipitated this.


In both an "Attending Physician's Report" and an August 30, 1994

letter to Dr. Griffith, Dr. Gable notes that claimant's injury

occurred while lifting cases at work.

        On cross-examination, claimant testified that one specific

act caused her injury.    She told Dr. Griffith she was lifting

heavy items in the course of her normal job duties and developed

pain.    She could not recall whether she mentioned to Dr. Griffith

the particular "suitcase" of beer, although she thought she had

mentioned it.    However, she admitted that if Dr. Griffith wrote

that she did not remember a specific injury, then she guessed she

told him that.    She also admitted that she must have told Dr.

Griffith she did not remember a traumatic incident because that

is what he wrote.    Claimant could not remember whether she told



                                 - 3 -
Dr. Griffith about a particular case of beer; however, her

present recollection was that she thought she had told him.

       Joanne Cochran testified as follows.    Claimant did not

report the incident on August 9, 1994.     Claimant contacted

Cochran the next morning and told her she would not be at work

because her shoulder hurt.   Claimant told Cochran she thought she

had slept on her shoulder wrong.      Cochran asked if claimant's

condition was work-related, and claimant responded that it was

not.   Claimant never told Cochran about a "suitcase" of beer and

never described a specific injury to Cochran.     Cochran suggested

that claimant seek treatment because of her concern for claimant.

After claimant saw Dr. Griffith, she phoned Cochran and told her

the doctor said her condition was not work-related and that she

had not contacted Rankin because claimant thought her condition

was not job-related.    Nonetheless, Cochran related claimant's

report to Rankin because Cochran was concerned the issue might

come up later.   About two weeks later, claimant phoned Cochran

and told her the doctor said her condition was work-related.
       Rankin testified as follows.    On August 11, Cochran told

Rankin that claimant was not coming to work because her shoulder

hurt but that her condition was not job-related.     The following

day, claimant presented Rankin a bill from Dr. Griffith.

Claimant told Rankin that Dr. Griffith could not say whether her

condition was job-related, and claimant did not identify any

job-related incident.   Nonetheless, Rankin kept the bill on file




                                - 4 -
and discussed the incident with the store manager and regional

safety manager, who together decided not to file an accident

report.

     "Upon viewing the claimant at the hearing," the deputy

commissioner found claimant's description of the accident

credible.    The deputy commissioner noted that inconsistencies in

both the medical histories and in claimant's own explanations of

her condition existed because claimant often referred to "cases"

in addition to the one "pain-producing case."   The deputy

commissioner also found claimant's submission of Dr. Griffith's

medical bill to Rankin contradicted Cochran's testimony that

claimant only reported she slept on her arm the wrong way and

that she was not advised of a potential work-related injury until

August 22.   The deputy commissioner also found that Rankin would

not have consulted so extensively with the store manager and

regional manager about filing an accident report had employer

thought claimant's condition was not work-related.   The deputy

commissioner found claimant suffered a compensable injury by

accident which resulted in her temporary total disability.
     The full commission affirmed the award.    The commission

found the evidence demonstrates that claimant associated her

problem with work activities.   It refused to place determinative

reliance on the medical reports and, instead, deferred to the

deputy commissioner's resolution of what it considered to be a

credibility matter.




                                - 5 -
                                  II.

     To establish an "injury by accident," a claimant must prove

"an identifiable incident or sudden precipitating event [that

results] in an obvious sudden mechanical or structural change in

the body."     E.g., Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d
858, 865 (1989).    A gradually incurred injury is not an "injury

by accident" within the meaning of the Act.     Middlekauff v.

Allstate Ins. Co., 247 Va. 150, 154, 439 S.E.2d 394, 397 (1994).

Thus, where the evidence demonstrates that a condition resulted

from cumulative trauma rather than an identifiable event, the

condition is not an "injury by accident."     See, e.g., The Lane

Co., Inc. v. Saunders, 229 Va. 196, 199-200, 326 S.E.2d 702,

703-04 (1985).    Furthermore, to be compensable, a claimant's

disability must have been caused by the "injury by accident."

See Southall v. Reams, Inc., 198 Va. 545, 548, 95 S.E.2d 145, 147

(1956); Ratliff v. Rocco Farm Foods, 16 Va. App. 234, 239, 429
S.E.2d 39, 42-43 (1993).

     Here, employer contends that the commission's finding that

claimant experienced "an identifiable incident or sudden

precipitating event" is not supported by credible evidence.

Employer also assails the commission's findings of causation at

both levels.    It argues the evidence fails to support the finding

that the work-related event resulted in "an obvious sudden

mechanical or structural change in [claimant's] body."    It also

argues the evidence fails to support the finding that the



                                 - 6 -
work-related event caused her disability.

     On appeal, we construe the evidence in the light most

favorable to claimant, the prevailing party below.     See, e.g.,

R.G. Moore Bldg. Corp. v. Mullins, 10 Va. App. 211, 212, 390
S.E.2d 788, 788 (1990).   We are bound by the commission's

findings of fact if they are supported by credible evidence.

E.g., Continental Forest v. Wallace, 1 Va. App. 72, 73-74, 334
S.E.2d 149, 150 (1985).   In light of these principles, we affirm

the decision of the commission.
                                  A.

     Claimant's testimony clearly points to "an identifiable

incident or sudden precipitating event."    She associates the

onset of her condition with her transfer of a particular

"suitcase" of beer to the shopping cart of a particular customer.

"Upon viewing the claimant at the hearing," the deputy

commissioner found claimant's description of the accident

credible.   We agree with employer that the record contains other

evidence which would support a finding that claimant never

identified the lifting of a particular case of beer.    However,

the fact that contrary evidence may appear in the record "is of

no consequence if there is credible evidence to support the

commission's finding."    Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).

     We agree with employer that the commission was not

necessarily bound by the deputy commissioner's finding that




                                - 7 -
claimant's testimony was credible.       Indeed, the commission could

have reversed that finding of credibility if it articulated a

reasonable basis for doing so.     See, e.g., Goodyear Tire & Rubber

v. Pierce, 9 Va. App. 120, 123, 384 S.E.2d 333, 335 (1989).       The

commission, however, affirmed the deputy commissioner's finding.

     We find no basis to conclude that the commission erred by

not reversing the deputy commissioner's credibility finding.         The

deputy commissioner not only found claimant credible, it found

employer's witnesses incredible based on inconsistencies in their

testimony and inconsistencies in the actions they took at the

time of the incident.   Furthermore, although the histories

reflected in claimant's medical records do not disclose a

specific lifting incident, that fact alone is not sufficient to

support the conclusion that claimant's hearing testimony was

inherently incredible as a matter of law.       Cf. Dollar General

Store v. Cridlin, 22 Va. App. 171, 177, 468 S.E.2d 152, 155

(1996) (medical reports reflect results of physical examination

and do not purport to establish cause of injury).

     In short, the commission's finding that claimant experienced

an "identifiable incident or sudden precipitating event" is

supported by credible evidence.    Accordingly, we affirm that

finding.

                                  B.

     Relying, in part, on Reserve Life Ins. Co. v. Hosey, 208 Va.
568, 159 S.E.2d 633 (1968), employer argues that the commission



                                 - 8 -
must rely on medical evidence to determine whether the

"identifiable incident" resulted in a "an obvious sudden

mechanical or structural change in the body" and whether, if it

did, the "injury by accident" caused the disability.       We

disagree.    Hosey does not support employer's assertion.       See

Cridlin, 22 Va. App. at 176, 468 S.E.2d at 154.       Moreover, as

this Court stated in Cridlin,

            "To appraise the true degree of

            indispensability which should be accorded

            medical testimony, it is first necessary to

            dispel the misconception that valid awards

            can stand only if accompanied by a definite

            medical diagnosis.   True, in many instances

            it may be impossible to form a judgment on

            the relation of the employment to the injury,

            or relation of the injury to the disability,

            without analyzing in medical terms what the

            injury or disease is.   But this is not

            invariably so.   In appropriate circumstances,

            awards may be made when medical evidence on

            these matters is inconclusive, indecisive,

            fragmentary, inconsistent, or even

            nonexistent."
Id. at 177, 468 S.E.2d at 154-55 (quoting A. Larson, The Law of
Workmen's Compensation § 79.51(c) (1995) (citations omitted)).




                                 - 9 -
     Here, claimant's testimony clearly points to "an obvious

sudden mechanical or structural change in the body."   Claimant

testified that, upon lifting the "suitcase" of beer, she felt

pain shoot quickly up her arm, across her shoulder, up her neck,

and to the top of her head.   We find no evidence in the record to

suggest claimant had merely exacerbated a preexisting condition.

On the contrary, claimant's medical reports support a finding

that claimant had "never had problems before until . . . that day

at work."
     Employer argues the absence of evidence in the medical

reports demonstrating an "identifiable incident" shows claimant

did not suffer "an obvious sudden mechanical or structural change

in [her] body."   However, our finding that credible evidence

supports the commission's finding that an identifiable incident

occurred disposes of this argument.

      In short, the commission's finding that the identifiable

incident resulted in "an obvious sudden mechanical or structural

change in [claimant's] body" is supported by credible evidence.

Accordingly, we affirm that finding.

                                C.

     Finally, the commission's finding that claimant's "injury by

accident" caused her disability is supported by credible

evidence.   Claimant's medical records provide clear evidence that

the disability for which her physicians treated her was caused by

the work-related event.   Cf. Hosey, 208 Va. at 570, 159 S.E.2d at




                              - 10 -
634 ("While the doctors' reports do not specifically spell out in

so many words that claimant's work activity was the producing

cause of the injury, their responses to the questions asked on

the forms made it very plain that such was their opinion").

Indeed, there is no evidence in the record to support a contrary

finding that some other event caused claimant's disability.

     For the foregoing reasons, the award of the commission is

affirmed.

                                                        Affirmed.




                             - 11 -